DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake, et al. (US Patent No. 5,594,680) in view of Ohta, et al. (US Patent No. 5,084,797).

Regarding claim 1, Ohtake discloses a multi-channel inductively coupled digital isolator (fig. 1, column 8, lines 57-65 and column 9, lines 35-38 – each set of matched TX and RX coils, 1-X and 2-X in fig. 1 is an inductively coupled channel that performs isolation) comprising: 

a. a transmitter inductive loop (fig. 12, element 1-n attached to transmitter 5, see column 15, line 54 to column 16, line 18;)

b. a receiver inductive loop inductively coupled to the transmitter inductive loop (fig. 12, element 2a-n is inductively coupled to fig. 12, element 1-n attached to transmitter 5 via the crosstalk element B/81 and used for crosstalk cancellation see column 15, line 54 to column 16, line 18)

c. wherein the transmitter inductive loop and the receiver inductive loop are located adjacent each other. (fig. 12, element 2a-n is adjacent to the transmitter inductive loop/element 1-n attached to transmitter 5 to pick up the signal from it via the magnetic field of element B/81 to allow for crosstalk interference cancellation of the crosstalk B’/element 82 from the transmitter picked up at the received 2-(n-1), see column 15, line 54 to column 16, line 18].)

d. wherein the receiver inductive loop includes a first portion having a plurality of turns of a conductor (Fig. 12, element 2-(n-1) shows multiple turns) and a second portion forming the portion of the loop adjacent to the respective transmitter inductive loop has at least one turn of a conductor (fig. 12, element 2a-n has one loop). 

Ohtake fails to disclose the receiver inductive loop includes a second portion of the loop inside the transmitter inductive loop (i.e. loop 1-c in fig. 12 of Ohtake is used to couple the transmitter and the receiver for noise cancellation, but the loop 1-c is adjacent to interfering transmitter loop 1-n, but not inside of it). In the same field of endeavor, Kung discloses a known technique for performing inductive coupling of a transmitting and receiving inductive loops before the effective filing date of the invention comprising using a receiving loop partly inside a transmitting loop on a single plane [i.e. coplaner]. (Kung discloses that a transmitter and receiver in a magnetically coupled communication link may be coupled using a receive loop partially inside of a transmitter loop and the loops are co-planer in orientation [paragraph 0025 – the transmit loop may surround the receive loop and a number of windings may be used; see also fig. 2b, the receive loop, 236, is mostly inside the transmit loop, 208 and paragraph 0054-0055]. Note that the transmit and receive loops in Kung are for direct transmission [paragraphs 0054-0055] and not interference cancellation, as Kung relates to a single transmitter system without a need to perform cancellation of transmission from another transmitter, but Kung still teaches the basic idea of the use of inductive coupling using nested loops and it is this concept that is incorporated in the combination made). Therefore, since Kung teaches the use of inductive coupling using coplanar nesting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the coplanar nested loop coupling of Kung to the system of Ohtake by coupling the transmitter and receiver inductive loops through nesting on a single plane [i.e. in a co-planar fashion] to produce the predicable result of the portion of the receive inductive loop of Ohtake used for noise cancellation [i.e. the second portion of the loop] being inside the transmitter inductive loop and aligned in a plane to allow a large flux to be captured by co-planer nesting for good coupling. 
Regarding claim 2, Ohtake as modified by Kung discloses the transmitter inductive loop and the receiver inductive loop are generally coplanar (see claim 1, supra).
Regarding claim 3, Ohtake discloses the transmitter inductive loop includes a plurality of turns of a conductor. (Fig. 12, element 1-n shows multiple turns).
Regarding claim 5, Othake discloses a ratio of sizes of the first portion and second portion of the receiver inductive loop is substantially 
    PNG
    media_image1.png
    47
    78
    media_image1.png
    Greyscale
 where Y is the transmitter inductive loop, where B is magnetic flux density, where A is area, where X2 is the first portion, and where X1 is the second portion. (Othake discloses that the number of turns of the auxiliary coils [i.e. the “size”/portion of the loop adjacent to the transmitter inductive loop] are set such that the induced voltage from the magnetic flux at the auxiliary coils is equal to the induced voltage from the magnetic flux in the remainder of the receiver inductive loop [see Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”]. Since the induced voltage is proportional to the magnetic flux intensity multiplied by the area it acts over in accordance with Faraday’s and Gauss’s laws, if the induced voltages are equal but opposite (so as to cancel out) in the first portion and the second portion of the receiver inductive loop, than the area of each multiplied the magnetic flux density must be the same, such that B-Y*AX1=BY*AX2, which yields 
    PNG
    media_image1.png
    47
    78
    media_image1.png
    Greyscale
 by algebraic manipulation).
Regarding claim 6, Ohtake discloses a Q of the receiver inductive loop with the portion of the loop adjacent to the transmitter inductive loop is substantially the same as a receiver inductive loop without the portion of the loop adjacent to the second channel transmitter inductive loop (Othake discloses that the number of turns of the auxiliary coils [i.e. the portion of the loop adjacent to the transmitter inductive loop] are set such that the voltage generated [i.e. the total electric charge induced inside the surface of the coil, Q per Gauss’s law]  matches the voltage generated as crosstalk on the portion of the receiver inductive loop that is not adjacent to the transmitter inductive loop [fig. 12, element 2-(n-1) is not adjacent to 1-2 and is the non adjacent portion of the receive loop] to cancel it out [see Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”])
Ohtake as modified by Otha in the independent claim disclose the adjacent receiver inductive loop is the portion of the receiver inductive loop inside the transmitter (see the combination of Ohtake as modified by Kung in the independent claim, supra, the adjacent receiver loop is modified to be inside, as opposed to adjacent to the transmitter inductive loop). 

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 

Applicant argues that the system of Ohtake only discloses that the second portion of the indictive loop is adjacent to the transmitter inductive loop. The Examiner agrees with this statement but notes, as was previously indicated in the rejection of claim 1 (as carried into the rejection of prior dependent claim 4 now incorporated into claim 1) in the Non-Final Office Action, dated 3/11/2022, the system of Otha as discloses the nesting of the loop 1-c [i.e. the second portion of the indictive loop, as discussed in claim 4, Id] inside the transmitter loop 1-n [as discussed in claim 1, Id] instead of solely being adjacent. Therefore, Applicant’s Arguments have been considered and are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466